DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    514
    637
    media_image1.png
    Greyscale


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a WATER CONSERVATION AND DISTRIBUTION SYSTEM, classified in E03B 11/02.
II. Claim 7, drawn to a METHOD FOR STORING, DISTRIBUTING AND RECYCLING WATER IN A DWELLING, classified in C02F 2307/14.
Applicant’s Election
Applicant’s election of December 30, 2021 without traverse is acknowledged:

    PNG
    media_image2.png
    265
    739
    media_image2.png
    Greyscale

Preferred Claim Format
The claims are preferably drafted in the manner set forth at 37 CFR §1.75(i):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in claims 1-6.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential 

	In claim 1, at line 2, it is unclear what is intended by “integrated with” and by “integrated into,” at line 10. Additionally, it is unclear how these two expressions differ.
	In claim 1, it is unclear what is intended by “water reclamation means.” It is unclear what structure this language intends.
	In claim 1, it is unclear how “the water tower is further configured to receive a fixed amount of water from the water source at specified periods of time.” It is unclear what structure is employed to accomplish this function.
The use of the relative and subjective recitation, “suitable” in claim 6 renders the claim vague and indefinite, since it is subject to numerous possible interpretations.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how a “filtration means” further limits the “reclamation means” of claim one  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of HUD WATER WEDNESDAYS GREYWATER REUSE (9/30/2015) and APPEL (US 2006/0016141 A1).

    PNG
    media_image3.png
    670
    916
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    787
    883
    media_image4.png
    Greyscale

At unnumbered page ~28 of HUD WATER WEDNESDAYS, a typical “Grey Water” system is depicted. Such systems capture water from the drains of bathtubs, sinks and clothes  washing machines for reuse as ”Grey Water” non-potable water, which is then used for either flush water for toilets or irrigation purposes. One tank above the toilet and two tanks, all un-numbered, are clearly depicted in the figure.
HUD WATER WEDNESDAYS does not expressly disclose “at least one storage tower integrated with a first support column” nor “at least one recycling tower integrated into a second support column.” 
APPEL discloses a method, apparatus, and system to conserve resources, particularly rain water, by providing for water storage within building walls and other structural components. The building water storage allows reuse of water at that location that in the past has generally flowed to storm drains as runoff.
APPEL discloses:
[0032 of PG Pub] FIGS. 3-6 illustrate the storage unit 125 in the various frame structures of the building 10. For instance, FIG. 3 illustrates the storage unit 125 in a structural column 130. Typically, the structural column 130 is an insulated waterproofed wall member with a structural reinforcing bar. The structural column 130 may be cast in place or poured in place. As shown in FIG. 3, the storage unit 125 may be connected to an interior tap 135 for use with interior water components, such as a washing machine and/or a water heater. In another embodiment, the storage unit 125 may be connected to the clean out line 110 and the hose bib attachment 115 as discussed above.


    PNG
    media_image5.png
    465
    570
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    405
    688
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to employ the water storage units disposed in structural columns as disclosed by APPEL into the system of HUD WATER WEDNESDAYS as an alternative to that shown in the figure of HUD WATER WEDNESDAYS, in order to, for example, save space or avoid unsightly storage tanks.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filtration means” of claim  “the heating means is contained within the storage tower” as recited in claim 3,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776